DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
This action is responsive to an amendment filed on 05/03/2022.
Claims 1, 2, 4, 5, 15, 16, and 20 have been amended.
Claims 6-8 and 17 have been canceled.
Claims 1-5, 9-16 and 18-20 are pending.

Response to Arguments
Applicant's arguments filed 05/03/2022, with respect to the rejection of the pending claims under 35 U.S.C. §103 have been fully considered. 
Applicant argues that “While Hoover does mention online marketplaces in a general sense (e.g., as stated at Par. [0017] of Hoover), the reference does not state that purchaser of a device can specify a device management platform (e.g., new cell carrier) they intend to use with their device, and the online marketplace will transmit this information to a 3rd party escrow service.” (Arg./Rem. Page 11)
However, Examiner find a new Prior art., Smith, the to teach these limitations. See the newly crafted rejection, infra.

Claim Objections
Claims 16 and 20 are objected to because of the following informalities:  
Claim 9 recites in line 3, “and” twice, which appears a typographical error.
Claim 20 recites in line 19-20, "…based on a purchase of the network-configurable device by the second owner…", twice, which appears a typographical error.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1, 3, 9-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0267017 (Milea et al.) in view of US 2018/0270064 (Gehrmann) further in view of US 2014/0038556 (De Sousa), US 2013/0165072 (Hoover et al.) and US 2008/0052108 (Smith et al.).
 
Regarding Claim 1, Milea teaches a method for operating an escrow computing service ([abstract, ⁋ 0016] A method for providing configuration information to an Internet of Things (IoT) device [e.g., an escrow computing service for configuring IoT device]. …a server that manages access to the ownership information corresponding to the IoT device….this server may be referred to as a commissioning server), the method comprising: at the escrow computing service, maintaining ownership information for a network-configurable device ([⁋ 0027] The commissioning server manage access to the ownership information corresponding to the IoT device) having a unique digital device identifier ([⁋ 0025] The IoT device connect to a network and thus, include a network identifier such as an IP address. [0030] The commissioning server stores the ownership information corresponding to the IoT device. …the commissioning server manages a database that includes a plurality of identification (ID) numbers, each ID number corresponding to a particular IoT device.), the ownership information indicating ownership of the network configurable device by a first owner, the ownership information granting access permission for the network-configurable device ([⁋ 0017], ownership describe the entity or entities that are allowed to access and update the exemplary IoT device. [⁋ 0026], the IoT device 100 may begin when a manufacturer produces the IoT device.. Subsequently, the manufacturer may sell the IoT device to an operator [⁋ 0028] the commissioning server updates the ownership information to reflect the entity that has permission to configure the IoT. [⁋ 0029], the transfer of control [e.g. ownership] of the IoT device represent any type of agreement between a first entity and a second entity regarding permission to configure the IoT device. [⁋ 0030], the commissioning server stores a correlation between the identity of the IoT device and its owner [e.g., first owner] and the address server location for that owner);
updating the ownership information maintained by the escrow computing service to indicate ownership of the network-configurable device by the second owner ([⁋ 0028] During the lifecycle of the IoT device, as control of the IoT device changes from a manufacturer to an operator or from the operator to a further operator the commissioning server be updated to reflect the entity that currently has permission to configure the IoT device. [⁋ 0029], the transfer of control of the IoT device represent any type of agreement between a first entity and a second entity regarding permission to configure the IoT device);
receiving, at the escrow computing service, an indication of a network-accessible device management platform to be used by the second owner to manage the network-configurable device ([0030], the commissioning server manage a lookup table that includes an association between an identifier associated with a particular IoT device and the coordinates of a server [e.g., a network-accessible device management platform] that has been assigned to provide the associated IoT device with configuration information. …the commissioning server 210 may store a correlation between the identity of the IoT device and its owner and the address server location for that owner. Since, lookup table shows association of the IoT device and the coordinates of a server, therefore, Examiner interprets the lookup table indicates a network-accessible device management platform [e.g., the server] to be used by the second owner [e.g., its owner] to manage the network-configurable device [e.g., provide the configuration information to the IoT  device]);
upon activation of the network-configurable device, receiving, at the escrow computing service, a configuration request from the network-configurable device ([⁋ 0038], when the IoT device identifies the predetermined condition the IoT device may send a signal to the commissioning server. Subsequently, the IoT device may establish the communication channel and receive ownership information corresponding to the IoT device. [⁋ 0044], the predetermined condition relates to a change in operating states of the IoT device which may include a transition from a power off state to a power on state [e.g., activation of the network-configurable device], The occurrence of the predetermined condition triggers the IoT device  to determine the commissioning server and establish a communication channel to the commissioning server. [⁋ 0046], the IoT device establishes a communication channel with the commissioning server… the commissioning server may identify the ID number corresponding to the IoT device and determine whether there is an association between the ID number of the IoT device and contact information for a component permitted to configure the IoT device (e.g., IP address of the end-point server 220)); and providing the network-configurable device with access information relating to the network-accessible device management platform ([⁋ 0047], the IoT device 100 receives the ownership information from the commissioning server 210. This may include the IP address of the end-point server [e.g., the network-accessible device management platform]. Thus, in summary, the Examiner interprets as, when state of IoT device change from a power off state to a power on state and IoT device receives an indication that ownership information have been changed, the IoT device communicate with the commissioning server to get the information of the contact information for an end-point server (which is the device management platform for the current owner) permitted to configure the IoT device and the commissioning server provide contact information of the management server).
Milea does not explicitly teach, however, Gehrmann teaches receiving, at the escrow computing service and from the first owner, a request to transfer ownership of the network-configurable device from the first owner to a second owner ([Fig. 2, ⁋ 0039], at 2a, the current owner or first owner … may agree …with a new owner or second owner, …that an ownership roll-over (e.g., a transfer of ownership of M2M and/or IoT units or devices  should take place…. The joint proof request [e.g., transfer request] may be sent, at 2a, to Reset Server (RS). The joint proof request may include both the old and the new DMS confirming the request by digitally signing it and transfer the signed request to the RS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Milea with Gehrmann in order send a joint proof request to Reset Server to roll-over the ownership to a new owner, because it would ensure that both owners are agreed to transfer the ownership by providing digitally signed joint proof request. 
Milea in view of Gehrmann do not explicitly teach, however, De Sousa teaches the ownership information indicating ownership of the network configurable device by an online identity of an owner ([⁋ 0013] Ownership may be established when the mobile device is purchased. Thereafter, the ownership is maintained in a host device such as a remote sever through an association between a unique identifier of the mobile device and the owner's online identity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate De Sousa with Milea and Gehrmann in order indicate ownership of a device through an association between a unique identifier of the device and the owner's online identity, because it would enable to verify owner from the online platform where the user has an account.
Milea in view of Gehrmann and De Sousa do not explicitly teach, however, Hoover teaches the ownership information further granting permission to an online marketplace separate from the escrow computing service to sell the network-configurable device on behalf of the first owner ([¶ 0017], platform 101 may be connected to a third party commerce portal 119, such as an online auction, shopping website (e.g., AMAZON Marketplace) to facilitate the sale and/or transfer of mobile devices. [¶ 0031], …status information may indicate whether or not a particular mobile device is authorized or marked for sale …mobile device have ownership status information indicating whether mobile device is for sale. …the status information indicates mobile device is not for sale and not authorized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hoover with Milea, Gehrmann and De Sousa in order to implement a status information to indicate whether the device is authorized for sale, because it would enable to ensure the device is trustworthy, not a stolen device.
Milea teaches commissioning server manages access to the ownership information corresponding to the IoT device, the transfer in control between a manufacturer to an operator or from the operator to a further operator may occur remotely and the commissioning server manage a lookup table that includes an association between an identifier associated with a particular IoT device and the coordinates of a server [i.e., a network-accessible device management platform]  that has been assigned to provide the associated IoT device with configuration information [¶¶ 0028, 0030]; Gehrmann teaches when first owner agreed to transfer the ownership to a new owner, the first owner inform a Reset Server (which is controlling the transfer process) the information of the new owner.  A roll-over token generated by the reset server (RS), a uniform resource identifier (URI) for a second device management server (DMS) associated with the second owner may be extracted from the roll-over token [¶ 0002]; and, Hoover teaches while purchasing a mobile device from an online market place, it shows a selectable activation option 609 that show information relating to a process to activate the mobile device on another account such as an identification of a service provider associated with the mobile device [Fig. 6A and 6B, ¶ 0049]. However,  Milea in view of Gehrmann, De Sousa and Hoover do not explicitly teach, but, Smith teaches receiving, from the online marketplace, at the escrow computing service, an indication of a network-accessible device management platform to be used by the second owner to manage the network-configurable device specified by the second owner during purchase of the network-configurable device on the online marketplace ([¶ 0075], Upon the purchase of a generic handset, the user may select the desired provider or carrier [i.e., a network-accessible device management platform] at the point of sale [i.e., market place]. If the user selects the desired provider or carrier during the purchase transaction, the selection may be transmitted to a central processor [i.e., escrow computing service]. The central processor may then inform the provider or carrier of the selection, and request that the provider or carrier activate service for the handset).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milea, Gehrmann, De Sousa and Hoover with Smith’s teaching of user select the desired provider or carrier  during the purchase transaction and transmit the selection to the central processor, because it would enable the carrier or service provider to ensure whether the person calling to activate the phone is requesting to activate a stolen phone or a legitimately purchased phone [see, Smith 0004].

Regarding Claim 3, Milea in view of Gehrmann, Hoover and Smith do not explicitly teach, however, De Sousa teaches the method of claim 1, where one or both of the first and second online identities is a social media account for an online social media service ([⁋⁋ 0013-0014] the ownership is maintained in a host device such as a remote sever through an association between a unique identifier of the mobile device and the owner's online identity. The online identity may be, for example, a Google Account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate De Sousa with the references in order associate identifier of the device and the owner's online identity of a social media service, because it would enable to verify owner from the online platform where the user has an account.

Regarding Claim 9, Milea teaches the method of claim 1, where the ownership information further grants permission to extract the unique digital device identifier for the network-configurable device from the escrow computing service ([⁋ 0027] The commissioning server [e.g., escrow computing service]  may manage access to the ownership information corresponding to the IoT device. …ownership information may represent any information that identifies a component that an operator of the IoT device utilizes to provide configuration information to the IoT device. [⁋ 0030] The commissioning server stores the ownership information corresponding to the IoT device. the commissioning server manage a database that includes a plurality of identification (ID) numbers, each ID number corresponding to a particular IoT device. [⁋ 0031], … the commissioning server may establish a communication channel to provide the ownership information. Since, as aforementioned,  the commissioning server provides the ownership information which includes ID of IoT device, thus, Examiner interpreted ID of the IoT device allowed to be extracted based on the ownership information).  

Regarding Claim 10, Milea teaches the method of claim 1, where the ownership information further grants permission to transfer ownership of the  network-configurable device to a subsequent owner (¶ [0028], The commissioning server may be owned and operated by the manufacturer of the IoT device. Alternatively, the commissioning server 210 may be owned and operated by a third-party. During the lifecycle of the IoT device, as control of the IoT device changes from a manufacturer to an operator or from the operator to a further operator the commissioning server may be updated to reflect the entity that currently has permission to configure the IoT device. Since the commissioning server manages access to the ownership information corresponding to the IoT device, the transfer in control between a manufacturer to an operator or from the operator to a further operator).

Regarding Claim 11, Milea teaches the method of claim 1, further comprising receiving, at the escrow computing service, the unique digital device identifier for the network- configurable device from a manufacturer of  the  network-configurable device [¶ 0043] Consider an exemplary scenario where an operator has acquired the IoT device from a previous owner (e.g., manufacturer), The IoT device includes an ID number corresponding to the IoT device and an IP address of the commissioning server. The commissioning server includes a stored association between the ID number corresponding to the IoT device. Since, Milea teaches the IoT device has acquired from manufacturer and the IoT device includes an ID number, therefore, given the broadest reasonable interpretation, Examiner interprets receive the ID number of the IoT device from the manufacturer of the IoT device).

Regarding Claim 12, Milea teaches the method of claim 11, where the manufacturer of the network- configurable device is the first owner ([⁋ 0026], when a manufacturer produces the IoT device. Subsequently, the manufacturer may sell the IoT device to an operator that intends to deploy the IoT device. …The operator may then sell the IoT device to a further operator). 

Regarding Claim 13, Milea in view of De Sousa, Hoover and Smith do not explicitly teach, however, Gehrmann teaches the method of claim 1, where the ownership information, after being updated to indicate ownership of the network-configurable device by the second online identity of the  second owner, revokes  access permission for the network-configurable device from the first owner ([⁋ 0060], determine or check the integrity of the received message with the new credential using KS.sub.u. According to an example (e.g., if the integrity may be verified (e.g., using a message authentication code (MAC)), the unit may delete (e.g., wipes out revoke) [i.e., revoke] the credential K'.sub.u associated with the first or current DMS and/or owner Organization A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milea, De Sousa, Hoover and Smith with Gehrmann in order to delete the credential associated with the first owner, because it would ensure that the new owner have the sole control of the device and the first owner should not have any further access and control over the device.

Regarding Claim 14, Milea in view of De Sousa, Hoover and Smith do not explicitly teach, however, Gehrmann teaches the method of claim 1, further comprising, after receiving the indication of the network-accessible device management platform to be used by the second owner to manage the network-configurable device ([⁋ 0054], current DMS provided a request to transfer ownership of credentials… the request may include, inter alia, IDB (e.g., the identity of the second or new DMS (⁋ 0050)], therefore, it is clear that the transfer request indicates the identity of the new DMS to be used by the second owner to manage the network-configurable device.), sending device identity information for the network-configurable device to the network-accessible device management platform ([⁋ 0041] a roll-over confirmation may be generated and/or sent to a DMS. For example, the RS may generate a roll-over confirmation information. The roll-over confirmation may include, for example, the roll-over token and/or some secret key material that may be used by the second or new DMS [e.g., device management platform to be used by the second owner to manage the network-configurable device] to securely updated the credentials on the M2M and/or IoT units or devices. the roll-over confirmation information may be sent from the RS and/or received by the second DMS. Since,  Gehrmann teaches RS send roll-over Token with roll-over confirmation to the second DMS and the roll-over token include, inter alia, IDV [0068] and IDV includes each of the IDs of devices being transferred [⁋ 0057], therefore, Examiner interpreted that the RS send the roll-over confirmation information, that includes the IDs of devices being transferred, to the new DMS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milea, De Sousa, Hoover and Smith with Gehrmann in order to send the IDs of the devices being transferred to the new DMS, because it would allow to inform the new DMS about the devices those transferred to the new DMS to manage. .

Claim 15 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning. Milea further discloses the logical machine and storage machine as required by the claim (see, ⁋ 0051).

Claim 18 is rejected under the same rationale of Claim 11.

Regarding Claim 20, Milea teaches a method for operating an escrow computing service ([abstract, ⁋ 0016] A method for providing configuration information to an Internet of Things (IoT) device [e.g., an escrow computing service for configuring IoT device]. …a server that manages access to the ownership information corresponding to the IoT device….this server may be referred to as a commissioning server), the method comprising: at the escrow computing service, maintaining ownership information for a network-configurable device ([⁋ 0027] The commissioning server manage access to the ownership information corresponding to the IoT device)  having a unique digital device identifier ([⁋ 0025] The IoT device connect to a network and thus, include a network identifier such as an IP address. [0030] The commissioning server stores the ownership information corresponding to the IoT device. …the commissioning server manages a database that includes a plurality of identification (ID) numbers, each ID number corresponding to a particular IoT device.), the ownership information indicating ownership of  the  network- configurable device by a manufacturer of the network-configurable device, the ownership information granting access permission for the network- configurable device ([⁋ 0017], ownership describe the entity or entities that are allowed to access and update the exemplary IoT device. [⁋ 0026], the IoT device 100 may begin when a manufacturer produces the IoT device.. Subsequently, the manufacturer may sell the IoT device [⁋ 0028] the commissioning server updates the ownership information to reflect the entity that has permission to configure the IoT.  [⁋ 0029], the transfer of control [e.g. ownership] of the IoT device represent any type of agreement between a first entity and a second entity regarding permission to configure the IoT device. [⁋ 0030], the commissioning server stores a correlation between the identity of the IoT device and its owner and the address server location for that owner);
updating the ownership information maintained by the escrow computing service to indicate ownership of the network-configurable device by the first owner ([⁋ 0028] During the lifecycle of the IoT device, as control of the IoT device changes from a manufacturer to an operator …the commissioning server be updated to reflect the entity that currently has permission to configure the IoT device. [⁋ 0029], the transfer of control of the IoT device represent any type of agreement between a first entity and a second entity regarding permission to configure the IoT device);
updating the ownership information maintained by the escrow computing service to indicate ownership of the network-configurable device by the second owner ([⁋ 0028] During the lifecycle of the IoT device, as control of the IoT device changes from a manufacturer to an operator or from the operator to a further operator [e.g., second owner] …the commissioning server be updated to reflect the entity that currently has permission to configure the IoT device. [⁋ 0029], the transfer of control of the IoT device represent any type of agreement between a first entity and a second entity regarding permission to configure the IoT device);
receiving, at the escrow computing service, an indication of a network-accessible device management platform to be used by the second owner to manage the network-configurable device ([⁋ 0030], the commissioning server manage a lookup table that includes an association between an identifier associated with a particular IoT device and the coordinates of a server [e.g., a network-accessible device management platform] that has been assigned to provide the associated IoT device with configuration information. …the commissioning server 210 may store a correlation between the identity of the IoT device and its owner and the address server location for that owner. Since, lookup table shows association of the IoT device and the coordinates of a server, therefore, Examiner interprets the lookup table indicates a network-accessible device management platform [e.g., the server] to be used by the second owner [e.g., its owner] to manage the network-configurable device [e.g., provide the configuration information to the IoT  device]);
upon activation of the network-configurable device, receiving, at the escrow computing service, a configuration request from the network- configurable device([⁋ 0038], when the IoT device identifies the predetermined condition the IoT device may send a signal to the commissioning server. Subsequently, the IoT device may establish the communication channel and receive ownership information corresponding to the IoT device. [⁋ 0044], the predetermined condition relates to a change in operating states of the IoT device which may include a transition from a power off state to a power on state [e.g., activation of the network-configurable device], The occurrence of the predetermined condition triggers the IoT device  to determine the commissioning server and establish a communication channel to the commissioning server. [⁋ 0046], the IoT device establishes a communication channel with the commissioning server… the commissioning server may identify the ID number corresponding to the IoT device and determine whether there is an association between the ID number of the IoT device and contact information for a component permitted to configure the IoT device (e.g., IP address of the end-point server 220)); and providing the network-configurable device with access information relating to the network-accessible device management platform ([⁋ 0047], the IoT device 100 receives the ownership information from the commissioning server 210. This may include the IP address of the end-point server [e.g., the network-accessible device management platform]. Thus, in summary, the Examiner interprets as, when state of IoT device change from a power off state to a power on state and IoT device receives an indication that ownership information have been changed, the IoT device communicate with the commissioning server to get the information of the contact information for an end-point server (which is the device management platform for the current owner) permitted to configure the IoT device and the commissioning server provide contact information of the management server).
While Milea teaches transfer ownership of the network-configurable device from the manufacturer to a first owner; and transfer ownership of the network-configurable device from the first owner to a second owner based on a purchase of the network-configurable device by the second owner ([⁋ 0026], the manufacturer may sell the IoT device to an operator [e.g., first user] that intends to deploy the IoT device and configure the IoT device to perform a particular operation. The operator may then sell the IoT device to a further operator [e.g., second user] who intends to deploy the IoT device. [⁋ 0028], control of the IoT device changes from a manufacturer to an operator or from the operator to a further operator the commissioning server may be updated to reflect the entity that currently has permission to configure the IoT device). However, Milea does not explicitly teach, but Gehrmann teaches receiving, at the escrow computing service a request to transfer ownership of the network-configurable device ([Fig. 2, ⁋ 0039], at 2a, the current owner or first owner … may agree …with a new owner or second owner, …that an ownership roll-over (e.g., a transfer of ownership of M2M and/or IoT units or devices  should take place…. The joint proof request [e.g., transfer request] may be sent, at 2a, to Reset Server (RS). The joint proof request may include both the old and the new DMS confirming the request by digitally signing it and transfer the signed request to the RS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Milea with Gehrmann in order send a joint proof request to Reset Server to roll-over the ownership to a new owner, because it would ensure that both owners are agreed to transfer the ownership by providing digitally signed joint proof request.
Milea in view of Gehrmann do not explicitly teach, however, De Sousa teaches the ownership information indicating ownership of the network configurable device by an online identity of an owner ([⁋ 0013] Ownership may be established when the mobile device is purchased. Thereafter, the ownership is maintained in a host device such as a remote sever through an association between a unique identifier of the mobile device and the owner's online identity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate De Sousa with Milea and Gehrmann in order to indicate ownership of a device through an association between a unique identifier of the device and the owner's online identity, because it would enable to verify owner from the online platform where the user has an account.
Milea in view of Gehrmann and De Sousa do not explicitly teach, however, Hoover teaches receiving, from the online marketplace, at the escrow computing service … based on purchase of the network-configurable device by the second owner on the online marketplace ([¶ 0017], platform 101 may be connected to a third party commerce portal 119, such as an online auction, shopping website (e.g., AMAZON Marketplace) to facilitate the sale and/or transfer of mobile devices. [¶ 0019], … a buyer receives a transfer identifier, sends the transfer identifier to platform 101 along with identifying information (e.g., account number, name, address, etc.); and platform 101 uses the transfer identifier to activate or setup mobile device 103a on the buyers account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hoover with Milea, Gehrmann and De Sousa in order to using a marketplace to facilitate selling od device, because it would enable the buyer to buy a device remotely.
Milea teaches commissioning server manages access to the ownership information corresponding to the IoT device, the transfer in control between a manufacturer to an operator or from the operator to a further operator may occur remotely and the commissioning server manage a lookup table that includes an association between an identifier associated with a particular IoT device and the coordinates of a server [i.e., a network-accessible device management platform]  that has been assigned to provide the associated IoT device with configuration information [¶¶ 0028, 0030]; Gehrmann teaches when first owner agreed to transfer the ownership to a new owner, the first owner inform a Reset Server (which is controlling the transfer process) the information of the new owner.  A roll-over token generated by the reset server (RS), a uniform resource identifier (URI) for a second device management server (DMS) associated with the second owner may be extracted from the roll-over token [¶ 0002]; and, Hoover teaches while purchasing a mobile device from an online market place, it shows a selectable activation option 609 that show information relating to a process to activate the mobile device on another account such as an identification of a service provider associated with the mobile device [Fig. 6A and 6B, ¶ 0049]. However,  Milea in view of Gehrmann, De Sousa and Hoover do not explicitly teach, but, Smith teaches receiving, at the escrow computing service, from the online marketplace, an indication of a network-accessible device management platform specified by the second owner during purchase of the network-configurable device on the online marketplace to be used by the second owner to manage the network-configurable device ([¶ 0075], Upon the purchase of a generic handset, the user may select the desired provider or carrier [i.e., a network-accessible device management platform] at the point of sale [i.e., market place]. If the user selects the desired provider or carrier during the purchase transaction, the selection may be transmitted to a central processor [i.e., escrow computing service]. The central processor may then inform the provider or carrier of the selection, and request that the provider or carrier activate service for the handset).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milea, Gehrmann, De Sousa and Hoover with Smith’s teaching of user select the desired provider or carrier  during the purchase transaction and transmit the selection to the central processor, because it would enable the carrier or service provider to ensure whether the person calling to activate the phone is requesting to activate a stolen phone or a legitimately purchased phone [see, Smith 0004].

Claims  2, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Milea in view of Gehrmann, De Sousa, Hoover and Smith further in view of US 2020/0151786 (Butters et al.).

Regarding Claim 2, Milea in view of Gehrmann, De Sousa, Hoover and Smith do not explicitly teach, however, Butters teaches the method of claim 1, where one or both of the first and second online identities is an online account for the online marketplace ([⁋ 0039] The registration module may enable new users to register new accounts on the equipment online marketplace platform. For example, new users may enter identity information, such as first name, last name, company or organization name, and email address [e.g. online identity]. Server may receive and process the identity information to enable new users to create an account on the equipment online marketplace platform. [⁋ 0076] Current owners of the equipment may upload information regarding the change of ownership of the equipment. …a sales transaction between users (a seller and a buyer) may be submitted when a bill of sale is recorded on the equipment online marketplace platform. The transaction may be endorsed and the new ownership information (e.g., the buyer becomes the new owner the equipment) may be recorded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Butters with the references in order to seller and buyer have online identity to an online marketplace, because it would facilitate equipment transactions through an equipment online marketplace platform.

Regarding Claim 5, Milea in view of Gehrmann, De Sousa, Hoover and Smith do not explicitly teach, however, Butters teaches the method of claim 1, where the network-configurable  device is listed for sale on the online marketplace by the first owner, and purchased from the first owner by the second owner via the online marketplace ([⁋ 0031], providing an equipment online marketplace platform for facilitating equipment transactions by establishing trust among users (e.g., buyers and sellers). …the equipment online marketplace platform may establish trust among users by verifying identities of users. [⁋ 0076]Current owners of the equipment may upload information regarding the change of ownership of the equipment. For example, the ownership of the equipment may be stored in the shared ledger as a blockchain entry for the equipment. … a sales transaction between users (a seller and a buyer) may be submitted when a bill of sale is recorded on the equipment online marketplace platform. The transaction may be endorsed and the new ownership information (e.g., the buyer becomes the new owner the equipment) may be recorded to the blockchain entry for the equipment in the shared ledger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Butters with the references in order to grant seller to sell equipment in an online marketplace based on the ownership information of the seller, because it would facilitate secure equipment transactions through an equipment online marketplace platform.

Claim 16 is rejected under the same rationale of Claim 5.

Claims  4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Milea in view of Gehrmann, De Sousa, Hoover and Smith, further in view of US 2010/0130167 (Bennett et al.).

Regarding Claim 4, Milea in view of Gehrmann, De Sousa, Hoover and Smith do not explicitly teach, however, Bennett teaches the method of claim 1, where one or both of the first and second online identities is an online account for the network-accessible device management platform (e.g., device tracking service) ([Fig. 1, ⁋ 0015], the endpoint devices 131-141 are managed by one or more tracking servers such as the tracking servers 121a, 121b and 121c. [⁋ 0019], a user interface that enables a user to access one or more of the tracking servers 121a, 121b and 121c and to interface with tracking server functionality. The laptop 151 is communicatively coupled with one or more of the tracking servers 121 via the internet 153. [⁋⁋ 0022-0023], a centralized service that maintains device and/or user information and that shares the information with one or more of the tracker servers 121. …an owner or user of one or more of the endpoint devices 131-141 purchases and/or registers for an endpoint device tracking service. An account is created on one or more of the tracking servers 121 for the owner and/or one or more authorized users that enables the owner and/or authorized user to manage their one or more endpoint devices 131-141. [⁋ 0027], An account is established and defined when a subscriber signs up for endpoint device tracking service. A password for accessing the endpoint device tracking service on the tracking server 121 is assigned to one or more users authorized to access the account. For example, …ownership of the device is transferred to a new user by modifying the user profile and providing a password for access to the account to the new owner and/or user. [⁋ 0033], The vendor provides the owner with an initial user name and/or password for access to the owner's account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the references in order to register the devices to an online device tracking service and the owner of devices have an online identity to an account of an online device tracking service as taught by Bennett, because it would allow the owner to track, manage and transfer ownership of the devices to a new owner.

Regarding Claim 19, Milea in view of Gehrmann, De Sousa, Hoover and Smith do not explicitly teach, however, Bennett teaches the escrow computing device of claim 15, where the first online identity of the first owner is an online account accessible by the first owner after authentication, and where the second online identity of the  second owner is an online account accessible by the second owner after authentication ([⁋ 0027], An account is established and defined when a subscriber signs up for endpoint device tracking service. A password for accessing the endpoint device tracking service on the tracking server is assigned to one or more users [e.g., first owner] authorized to access the account. … ownership of the device is transferred to a new user by modifying the user profile and providing a password for access to the account to the new owner and/or user [e.g., second owner]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milea, Gehrmann, De Sousa, Hoover and Smith in order to authenticate the first owner as well as the new owner of the device based on the user  ID and password as taught by Bennett, because it would ensure the authorization of the owner of the device to manage or transfer ownership.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LANCE LEONARD BARRY/ Primary Examiner, Art Unit 2448                                                                                                                                                                                              

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448